Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-17, 20-26 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Vidlund et al. U.S. Patent 10,653,522 discloses Vidlund et al. discloses a prosthetic tricuspid valve comprising: a main body comprising a framework of multiple cells and an occluder having valve leaflets arranged to allow flow through the main body from an inlet end to an outlet
end and a first anterior flap comprising one or more cells that are formed integrally with the framework of the main body and extending laterally from the outlet end of
the main body, wherein the first anterior flap has a width that is greater than two or more cells of
the multiple cells. Furthermore, Vidlund et al. discloses a second anterior flap extending laterally from the outlet end of the main body in a same direction as the first anterior flap, wherein the second anterior flap comprising one or more cells that are formed integrally with the framework of the main body. However, Vidlund et al. does not expressly disclose nor render obvious wherein portions of the first and second anterior flaps overlap each other while the prosthetic tricuspid valve is in the deployed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774